            Case 1:20-cv-01630-JEB Document 12 Filed 06/22/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 WHITMAN-WALKER CLINIC, INC., et al.,

                          Plaintiffs,

                  v.                                   Case No. 1:20-cv-01630

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                          Defendants.


           MOTION FOR ADMISSION PRO HAC VICE OF LAURA J. EDELSTEIN

       Pursuant to Local Civil Rule 83.2(d), Johanna Dennehy, a member of the bar of this

Court and counsel for plaintiffs, hereby moves for the admission pro hac vice of Laura J.

Edelstein in the above-captioned case. In support of this motion, the undersigned states as

follows:

       1.         Laura J. Edelstein is a partner with Steptoe & Johnson LLP and maintains her

office at One Market Plaza, Spear Tower, Suite 3900, San Francisco, CA 94105.

       2.         As set forth in the attached declaration, Laura J. Edelstein is an active member in

good standing of the state bars of the State of California (#164466) and the State of New York

(#2706091), as well as the bars of the U.S. Courts of Appeals for the Sixth and Ninth Circuits;

and the U.S. District Courts for the Northern District of California, the Eastern District of

California, the Central District of California, the Southern District of California, the Southern

District of New York, and the Eastern District of New York.

       3.         Laura J. Edelstein does not seek to be admitted generally, but for the purpose of

this case only.
         Case 1:20-cv-01630-JEB Document 12 Filed 06/22/20 Page 2 of 3




       WHEREFORE, movant respectfully requests that the Court enter an order permitting

Laura J. Edelstein to appear pro hac vice in the above-captioned case.


Dated: June 22, 2020                                Respectfully submitted,

                                                    By: /s/ Johanna Dennehy
                                                    JOHANNA DENNEHY
                                                    (D.C. Bar No. 1008090)
                                                    jdennehy@steptoe.com
                                                    STEPTOE & JOHNSON LLP
                                                    1330 Connecticut Avenue NW
                                                    Washington, DC 20036
                                                    Phone: (202) 429-3000
                                                    Fax: (202) 429-3902

                                                     Counsel for Plaintiffs




                                                2
          Case 1:20-cv-01630-JEB Document 12 Filed 06/22/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       This is to certify that on the 22nd day of June, 2020, the foregoing was electronically filed

with the Clerk of Court using the Court’s CM/ECF system that will automatically send email

notification of such filing to all counsel of record and a copy of the foregoing was mailed,

postage pre-paid to:

               U.S. Department of Health and Human Services
               Hubert H. Humphrey Building
               200 Independence Avenue SW
               Washington, D.C. 20201

               Alex M. Azar II
               United States Secretary of Health and Human Services
               U.S. Department of Health and Human Services
               Hubert H. Humphrey Building
               200 Independence Avenue SW
               Room 120F
               Washington, D.C. 20201

               Roger Severino. Director
               Office for Civil Rights
               U.S. Department of Health and Human Services
               Hubert H. Humphrey Building
               200 Independence Avenue SW
               Room 515F
               Washington, D.C. 20201

               Seema Verma
               Administrator
               Centers for Medicare and Medicaid Services
               Hubert H. Humphrey Building
               200 Independence Avenue SW
               Washington, D.C. 20201


                                                       /s/ Johanna Dennehy
                                                     Johanna Dennehy
